Case 3:19-cv-00836-MAB Document 69 Filed 09/07/21 Page 1 of 1 Page ID #669




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JOHNNY KINGSLEY,                          )
                                           )
                     Plaintiff,            )
                                           )
 vs.                                       )   Case No. 3:19-CV-00836-MAB
                                           )
 SHIRLENE TOMES,                           )
                                           )
                     Defendant.            )


                        JUDGMENT IN A CIVIL CASE

DECISION BY COURT.

       IT IS ORDERED AND ADJUDGED that pursuant to the Joint Stipulation of

Dismissal filed on September 2, 2021 (Doc. 67) and the Order entered on September 7,

2021 (Doc. 68), all claims have been settled or otherwise resolved and this matter is

DISMISSED with prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii),

each party to bear their own costs unless otherwise provided in the settlement

documents.

       DATED: September 7, 2021

                                       MARGARET M. ROBERTIE,
                                       Clerk of Court

                                       BY: /s/ Jennifer Jones
                                          Deputy Clerk


APPROVED: /s/ Mark A. Beatty
          MARK A. BEATTY
          United States Magistrate Judge




                                     Page 1 of 1
